NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted April 1, 2022 *
                                 Decided April 8, 2022

                                         Before

                       DIANE S. SYKES, Chief Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

No. 21-1952

QUENTRELL E. WILLIAMS,                          Appeal from the
    Plaintiff-Appellant,                        United States District Court for the
                                                Western District of Wisconsin.
      v.
                                                No. 18-cv-730-wmc
MICHAEL HAURE, et al.,
    Defendants-Appellees.                       William M. Conley,
                                                Judge.



                                       ORDER

      When he was a pretrial detainee, Quentrell Williams was placed in restraints
because of his threats of self-harm. Williams sued one correctional officer for using

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1952                                                                          Page 2


excessive force in restraining him and several other officers and a nurse for failing to
intervene in what he alleged was a violation of his constitutional rights. See 42 U.S.C.
§ 1983. The defendants moved for summary judgment, and the district court granted
the motion. On appeal Williams argues that the judge failed to construe the evidence in
his favor. But because he lacked sufficient evidence to withstand summary judgment,
we affirm.

       While in pretrial detention at the Dane County Jail in Madison, Wisconsin,
Williams regularly threatened suicide and used concealed pieces of metal to cut himself.
After he cut himself again in July 2018, officers—at least some of whom knew of his
history—secured Williams in a restraint chair. Kaitlyn Jorgensen, a nurse at the jail,
treated Williams’s cut and ensured that his bindings were not too tight by checking the
blood flow to his hands and feet.

       Officer Michael Haure then wheeled the restrained Williams to an observation
cell where a security camera captured what followed (without recording audio). We
describe the events in the light most favorable to Williams but set forth what appears on
the video when there is a conflict. See Scott v. Harris, 550 U.S. 372, 380–81 (2007);
Williams v. Brooks, 809 F.3d 936, 942 (7th Cir. 2016). Williams, who was moving his left
hand slightly, complained that his left-wrist restraint was too tight. Haure tugged on
the restraint while, according to Williams, whispering that this would “give him
something to cry about.” Haure attested that he saw Williams turning his left hand,
which in his experience meant that Williams could free his hand, so he adjusted the
strap to secure Williams. As Haure walked away, Williams leaned his head toward him.
Haure believed Williams spat at him, while Williams attested that he only shouted
profanities.

       After Officer Haure left the cell, Williams started rocking the restraint chair.
Officers who were observing attested that he was shouting that he would not stop
rocking unless his left wrist restraint was loosened. Through the observation window,
Haure saw something fly out of Williams’s mouth. He entered the cell with four other
officers. One covered Williams’s head with a blanket until the others could replace it
with a “spit hood.” The officers then tied the restraint chair to the concrete bed. As they
did so, Haure grabbed Williams’s head and held it to prevent him from fighting the
officers or removing the spit hood. According to Williams, he was not resisting, but
Haure nevertheless struck his nose and applied undue pressure to his head. But Officer
Haure, whose back was to the camera, did not pull back and strike Williams or appear
No. 21-1952                                                                       Page 3


to be squeezing his head, and no other officer witnessed Haure forcefully hold or strike
Williams.

        When Williams was released from the restraints two hours later, he received
medical attention from medical staff other than Nurse Jorgensen. The examination
revealed no bruising or other signs that the restraints had been too tight, though
Williams complained about severe left-hand pain, limited range of motion in his left
hand, and facial injuries. When Williams was evaluated the next day for another self-
inflicted injury, however, he did not report any pain in his hands or face.

       Williams sued the officers and Jorgensen for violating his Fourteenth
Amendment right as a pretrial detainee to be free from excessive force. He asserted that
Officer Haure used unreasonable force when he tightened the left-hand restraint and
when he struck his nose and placed his body weight on Williams’s head. Williams
alleged that the remaining officers and Jorgensen failed to intervene in Haure’s use of
force.

        After filing an amended complaint and during discovery, Williams moved for
court-recruited counsel, citing the complexity of his claims and his limited cognitive
abilities. The magistrate judge (to whom pretrial matters were referred) denied the
request for counsel because Williams “aggressively advocat[ed] for himself” and
appeared capable of litigating his case. Then, after the defendants disclosed potential
expert witnesses, Williams moved for an extension of the (already passed) deadline for
his own disclosures and asked the court to appoint an expert witness, emphasizing the
disparity between the defendants’ resources and his own. The magistrate judge denied
that request because Williams did not explain how an expert witness would help him
prove his claims. Williams later renewed each of these motions for the same reasons,
and the magistrate judge again denied them.

       Following discovery, the defendants jointly moved for summary judgment.
Based primarily on the video, the district judge determined that no reasonable jury
could conclude that the force that Haure applied to either Williams’s left hand or head
was excessive. And the judge rejected the failure-to-intervene claims on the ground that
there was no unconstitutional action that required intervention.

      On appeal Williams argues that the evidence is sufficiently in dispute to preclude
summary judgment. Our review is de novo, based on the record viewed in the light
most favorable to Williams with the caveat that we do not credit his version of events if
No. 21-1952                                                                          Page 4


the video contradicts it. Scott, 550 U.S. at 380–81; Williams, 809 F.3d at 942. Pretrial
detainees have a right to be free from unconstitutional conditions of confinement,
including the use of excessive force. Kingsley v. Hendrickson, 576 U.S. 389, 397 (2015);
see Day v. Wooten, 947 F.3d 453, 461–62 (7th Cir. 2020) (confirming an arrestee’s
analogous right to be free from excessively tight handcuffs). The applicable standard is
objective and not dependent on the defendant’s intent or state of mind. See Hardeman v.
Curran, 933 F.3d 816, 822 (7th Cir. 2019) (citing Kingsley, 576 U.S. at 397–98).

       Williams first challenges the excessive-force ruling and argues that the district
judge erred by giving more weight to Officer Haure’s version of the events. Williams
contends that Haure’s belief that Williams posed a threat to himself and the officers was
pure speculation, which the judge inappropriately credited. He also argues that because
he could not have harmed anyone while bound, Haure’s actions were unjustified.

        However, the evidence does not leave material issues of fact on the excessive-
force claim in dispute. The video and Officer Haure’s testimony corroborate Williams’s
account that Haure tugged on and tightened Williams’s left-wrist strap and later held
his face. But Haure’s explanation for these actions is consistent with the video. Further,
Nurse Jorgensen had checked Williams’s blood flow to ensure the strap was not too
tight, and the video depicts Williams moving his left hand, belying his assertion that the
restraints were unreasonably tight. Even if Williams opened his hand to relieve himself
of discomfort, as he says, none of Officer Haure’s actions appears “excessive in relation”
to the need to keep Williams from freeing himself given his repeated credible threats to
cut himself and attempt suicide and his agitated state at various points. Kingsley,
576 U.S. at 398; see also Brown v. Polk County, 965 F.3d 534, 540 (7th Cir. 2020). Moreover,
the medical evaluation immediately after the restraint revealed no signs of distress, and
Williams did not repeat his complaints at the next day’s assessment. And in light of
Williams’s rocking and Haure’s belief that Williams spat on him, no reasonable jury
could find that Haure’s holding of Williams’s head as the other officers secured the
restraint chair to the bed (without striking or smashing Williams, as the video shows)
was excessive.

        On his failure-to-intervene claim, Williams asserts that Jorgensen and the officers
other than Haure heard him complain of a too-tight restraint and saw Officer Haure
applying unjustified force to his head, yet did nothing to stop these uses of force. But
this claim depends on unconstitutional action by Haure and therefore fails. Because no
reasonable jury could find that Haure subjected Williams to excessive force, “there can
be no failure to intervene.” Turner v. City of Champaign, 979 F.3d 563, 571 (7th Cir. 2020)
No. 21-1952                                                                              Page 5


(quotation marks omitted). And even if Jorgensen had witnessed Haure use excessive
force, as a nonofficer she could not override the correctional officers. See Priester v. City
of Riviera Beach, 208 F.3d 919, 924–25 (11th Cir. 2000); see also Gill v. City of Milwaukee, 850
F.3d 335, 342 (7th Cir. 2017).

       Finally, Williams argues that the district court erred in denying his motions to
recruit counsel and appoint an expert witness. He argues that he needed attorney
representation to handle complex issues of credibility and an expert witness to testify
about Dane County’s use-of-force policies—one subject of expert testimony the
defendants had disclosed. But the magistrate judge who made these rulings did not err.

       First, civil litigants are not entitled to the assistance of court-appointed counsel.
Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014) (citing Pruitt v. Mote, 503 F.3d 647, 654
(7th Cir. 2007) (en banc)). An indigent plaintiff must make reasonable efforts to obtain
counsel independently and be unable to litigate the case given its level of complexity. Id.
The magistrate judge accepted Williams’s attempts to retain counsel as sufficient but
reasonably concluded that he was capable of litigating his case pro se based on his
demonstrated competence in filing motions. And because credibility cannot be decided
at summary judgment, Williams’s justification for a lawyer falls short.

       Second, Williams failed to persuade the magistrate judge of the need for an
expert witness to explain use-of-force policies. Although he acknowledged that the
defendants had disclosed several expert witnesses while Williams had none, the
magistrate judge reasonably exercised his discretion. See Giles v. Godinez, 914 F.3d 1040,
1052 (7th Cir. 2019). On the first motion, the magistrate judge determined that Williams
had “not identified the role an expert witness would play in assisting him.” And the
magistrate judge saw no reason to reverse his decision when Williams again failed in
his renewed motion to explain the relevance of expert testimony to his claims. In any
event, the lack of expert witnesses on use-of-force policies did not prejudice Williams:
In granting the summary-judgment motion, the district judge rightly noted that
noncompliance with local use-of-force policies does not establish a constitutional
violation. See Thompson v. City of Chicago, 472 F.3d 444, 454 (7th Cir. 2006). More
importantly, the defendants did not use expert testimony to support their motion for
summary judgment, and given the decisive nature of the video, neither the district
judge’s nor our decision relies on expert evidence.

                                                                                   AFFIRMED